             Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 1 of 16

                                                                                     SEALED
                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  UNITED STATES OF AMERICA                               Criminal No   . IQ er Ioo'/i/'
            V.
                                                         Violations:

  RICHARD TARGETT-ADAMS,
                                                         Count One: Conspiracy to Commit
            Defendant                                    Securities Fraud and Money
                                                         Laundering
                                                         (18U.S.C. §371)


                                                         Count Two: Securities Fraud; Aiding
                                                         and Abetting
                                                         (15 U.S.C. §§ 78j(b) and 78ff(a);
                                                         17 C.F.R. § 240.10b-5; 18 U.S.C. § 2)


                                                         Forfeiture Allegation:
                                                         (18 U.S.C. § 981(a)(1)(C) and 28
                                                         U.S.C. § 2461(c))



                                         INFORMATION


       At all times relevant to this Information:

                                        General Allegations

                                    Kev Individuals and Entities

       1.        The defendant, RICHARD TARGETT-ADAMS ("TARGETT-ADAMS") was a

resident of France.


       2.        Roger Knox ("Knox"), was a resident of France who worked with TARGETT-

ADAMS.


       3.        Morrie Tobin ("Tobin") was a resident of Los Angeles, California who invested in

publicly traded companies and engaged in pump-and-dump schemes, as well as other forms of

market manipulation.
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 2 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 3 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 4 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 5 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 6 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 7 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 8 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 9 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 10 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 11 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 12 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 13 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 14 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 15 of 16
Case 1:19-cr-10046-IT Document 2 Filed 02/06/19 Page 16 of 16
